Citation Nr: 1134770	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  10-14 165	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to a compensable rating for pleural plaque disease.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1958 to March 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss and pleural plaque disease, each rated 0 percent, effective February 26, 2009 (date of claim).  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

At the June 2011 Travel Board hearing, the Veteran testified, in essence, that his bilateral hearing loss has increased in severity since his February 2010 VA audiological evaluation.  In light of the allegation of worsening hearing loss disability a contemporaneous VA examination is necessary.  38 C.F.R. § 3.327(a).  

The Veteran also testified that he continues to receive treatment for his claimed disabilities.  Specifically, he reported that he received a nebulizer from Fordham Hospital (transcript, page 4), that he received his hearing aids from East Orange VA Medical Center (VAMC) shortly after the February 2010 VA audiological evaluation (transcript, page 7-8), and that he has received private treatment from Dr. W.  A review of the record shows that the treatment records of this provider are not associated with claims file.  Records of treatment for the disability at issue during the pendency of a claim for increase are pertinent (and may be critical) evidence in the matter, and must be secured.  

In addition, at the June 2011 Travel Board hearing, the Veteran testified that he was awarded Social Security Administration (SSA) disability benefits for breathing and heart problems approximately 10 years ago.  (transcript, page 5).  Any medical records considered in connection with the Veteran's claim [for SSA benefits] are constructively of record.  As such records are not associated with the claims file, and the record does not reflect an attempt by VA to secure them (and because based on the available record, the Board is unable to conclude that they would not be relevant), development for the SSA records is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Finally, the Board directs the RO's attention to the Court's holding in Savage v. Shinseki, 24 Vet. App. 259, 269 (2011), which held when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  As the Veteran previously submitted a February 2009 private audiometry report from the New Jersey Audiology Center and a July 2009 private audiometry report from the Garden State Hearing and Balance Center in support of his bilateral hearing loss claim, the RO must consider the applicability of Savage when the matters are readjudicated.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the provider(s) of all treatment or evaluation he has received for his hearing loss disability and for pleural plaque disease (records of which are not already associated with the claims file) and to provide any releases necessary for VA to secure records of such treatment or evaluation, specifically including treatment records from Dr. W. and from Fordham Hospital.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  If any provider does not respond to the RO's request, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.  

2. The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on his claim for SSA disability benefits.   If such records are unavailable, it should be so noted for the record (with an explanation of the reason why they are unavailable).  The RO should review the records received from SSA, and arrange for any further development suggested by the information therein (e.g., if they identify any further pertinent treatment providers, secure the records of such treatment).  

3. The RO should obtain complete copies of all VA clinical records of any treatment the Veteran has received for his bilateral hearing loss or his pleural plaque disease since his separation from service (to specifically include the East Orange VAMC).  If such records are unavailable because they are irretrievably lost, or were destroyed, (or if there is no record of the Veteran receiving treatment at the facility(ies)), such should be noted in the record, and the Veteran and his representative should be so notified.  

4. The RO should then arrange for the Veteran to be afforded an audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss shown).  

The examiner should also interpret the findings (i.e., the puretone threshold results) reported in the February and July 2009 private audiometry reports.  If they are inconsistent with the findings on April 2009, February 2010, and current VA audiological evaluations, the examiner should explain the reason for inconsistency (and why any reported findings should be considered invalid or inaccurate) .  

The examiner should explain the rationale for all opinions given.  

5. The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his pleural plaque disease.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should also be provided a copy of the criteria for rating Interstitial Lung Disease, i.e., 38 C.F.R. § 4.97, Code 6833, and the findings reported must be sufficient for consideration of all criteria listed under that Code.  In addition to reporting the results of any diagnostic studies conducted, the examiner should elicit from the Veteran information as to how his pleural plaque disease affects his daily living, and comment on the impact the shown severity of his pleural plaque disease would be expected to have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with the severity of his pleural plaque disease).  

The examiner should explain the rationale for all opinions given.  

6. The RO should then readjudicate the claims (to include consideration of the possibility of "staged" ratings, if indicated).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

